ORDER
PER CURIAM.
James Hutson (Defendant) appeals the judgment of conviction entered by the trial court after a jury found him guilty of driving while intoxicated in violation of Section 577.010, RSMo 2000. The trial court sentenced Defendant as a prior and persistent offender under Section 558.019, RSMo 2000, to seven years’ imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rulé 30.25(b).